Name: Commission Regulation (EEC) No 384/93 of 19 February 1993 introducing special surveillance of imports of apples from third countries
 Type: Regulation
 Subject Matter: civil law;  trade policy;  cooperation policy;  plant product;  tariff policy
 Date Published: nan

 20. 2. 93 Official Journal of the European Communities No L 43/33 COMMISSION REGULATION (EEC) No 384/93 of 19 February 1993 introducing special surveillance of imports of apples from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, No 2101 /92 (*), subject to the application of certain provi ­ sions specific to this Regulation ; Whereas, in order to take account of the special situation of prodcs in transit to the Community on the date of entry into force of this Regulation, import licences applied for before 27 February 1993 should be issued without delay,Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 29 (2) thereof, HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Article 1 The release before 1 September 1993, for free circulation within the Community, of apples falling within codes 0808 10 31 , 0808 10 33, 0808 10 39, 0808 10 51 , 0808 10 53, 0808 10 59, 0808 10 81 , 0808 10 83 and 0808 10 89 shall be subject to the presentation of an import licence issued, in accordance with Articles 2 and 3, by the Member States concerned to all apllicants irre ­ spective of where their place of business is located in the Community. Whereas this marketing year the production of apples in the Community is well up on the average for the last few years ; whereas producer prices are, to a varying extent depending on the market concerned, well below those of the preceding marketing year ; whereas unsold stocks are appreciably higher than at the same time last year despite the withdrawal of large quantities since the beginning of the marketing year ; Whereas, because of this high production, excessive imports of apples during this marketing year would be likely to cause serious market disturbance which might endanger the objectives set out in Article 39 of the Treaty ; Whereas measures should accordingly be adopted which will allow close monitoring of apple iihports until the end of the period of importation ; whereas the system which is best suited to that purpose would be a system of import licences which provides for a waiting period between the application for a licence and the latter's date of issue and involves the lodging of a security to ensure that importers fulfil their obligations ; Article 2 1 . The import licence shall be issued subject to the lodging of a security of ECU 1,5 per 100 kilograms net. The security shall be forfeit in whole or in part if, during the period of validity of the licence, the quantities stated in the licence are not released for free circulation or are released for circulation in part only. 2. Import licences shall be valid for 40 days from their date of issue as defined in Article 3 (2). However, their validity shall not go beyond 31 August 1993. 3 . The provisions of Regulation (EEC) No 3719/88 shall apply, subject to the following specific provisions :  the fourth indent of Article 5 ( 1 ) and Article 8 (4) shall not apply. The quantity released for free circulation may not be more than that indicated in boxes 17 and 18 of the licence ; the figure 0 shall be entered in box 19 of the licence accordingly,  notwithstanding Article 8 (5), the obligation to import shall be deemed to be fulfilled when the quantity imported is not more than 7 % below the quantity indicated on the licence, Whereas it is advisable to apply the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EEC) (') OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 291 , 28. 12. 1972, p. 3 . (4) OJ No L 331 , 2. 12. 1988 , p. 1 . 0 OJ No L 240, 25. 9 . 1992, p. 12. No L 43/34 Official Journal of the European Communities 20 . 2. 93 Such notifications shall take place :  every Wednesday, in respect of applications lodged on the Monday or Tuesday of that week,  every Friday, in respect of applications lodged on the Wednesday or Thursday of that week,  every Monday, in respect of applications lodged the preceding week on Friday ; 2. the quantities covered by import licences which have not been used or which have been used only in part, corresponding to the difference between the quantities entered on the back of the licences and the quantities for which the licences were issued. Such notifications shall take place every Wednesday, in respept of information received the previous week. If no applications for import licences have been submitted during one of the periods specified in point 1 of if there are no unused quantities within the meaning of point 2, the Member States in question shall so inform the Commission on the days indicated in this Article.  notwithstanding the second sentence of Article 9 (1 ), rights deriving from the import licence shall not be transferable,  notwithstanding the first subparagraph of Article 33 (2), where the obligation to import has not been fulfilled the security shall be forfeit in respect of a quantity equal to the difference between :  93 % of the net quantity indicated on the licence, and  the net quantity actually imported. Article 3 1 . The product's country of origin shall be stated in box 8 of both the application for an import licence and the licence itself. The import licence shall be valid only for products originating in the country shown in the said box 8 . 2. Import licences shall be issued on the fifth working day following the day on which the application is lodged unless measures are taken within that time. However, import licences applied for before 27 February 1993 shall be issued without delay. Article 4 The Member States shall notify the Commission of : 1 . the quantities of apples, by CN code and by country of origin, for which applications for import licences have been received. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1993 . For the Commission Rene STEICHEN Member of the Commission